Citation Nr: 0602221	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  04-28 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of whether the appellant is 
the surviving spouse of the veteran for Department of 
Veterans Affairs (VA) benefits purposes.  

2.  Whether the appellant is the surviving spouse of the 
veteran for VA benefits purposes.  


REPRESENTATION

Appellant represented by:	The American Legion

Appellee represented by:	State Veterans Affairs 
Commission of Mississippi


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran had active service from August 1944 to November 
1946.  He died in July 1995.  The appellee, O.M., has 
heretofore been found to be the surviving spouse of the 
veteran.  The appellant claims to be the surviving spouse of 
the veteran.  It is her status as the surviving spouse that 
is at issue.  

This matter comes before the Board of Veterans'Appeals 
(Board) on appeal of the administrative decisions made by the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO) that denied the appellant's claim for 
death benefits on the basis that she could not be established 
as the surviving spouse of the veteran.  

It is noted that there is contained in the claims file an 
October 1998 administrative decision that denied the 
appellant's May 1998 claim for death benefits on the same 
basis that is currently on appeal to the Board.  It is 
further noted that the appellant did not file a timely notice 
of disagreement with that decision and it thus became final.  
In May 2002, the appellant filed a second claim for 
recognition as the surviving spouse of the veteran for VA 
death pension benefits purposes.  Although the RO initially 
denied the request to reopen in July 2002 based upon the lack 
of new and material evidence to reopen the previously denied 
claim, in the June 2004 statement of the case the claim was 
apparently reopened and considered on its merits on a de novo 
basis.  Notwithstanding the actions of the RO, the Board 
finds it necessary to address the issue of whether the claim 
can be reopened prior to its disposition on the merits.  It 
has thus styled the issues as set forth above.  

In October 2005, the appellant appeared at the RO to testify 
at a video conference Board hearing before the undersigned 
Acting Veterans' Law Judge who was sitting in Washington, 
D.C.  The transcript of that hearing has been associated with 
the claims file, and the case is now ready for appellate 
review.  

Given the successful outcome of the reopening of the claim of 
whether the appellant is the surviving spouse of the veteran 
for VA benefits purposes, that issue is addressed on a de 
novo basis in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the appellant's claim that she should be 
established as the surviving spouse of the veteran for VA 
benefits purposes in an unappealed administrative decision in 
October 1998.

3.  Evidence received since the October 1998 administrative 
decision bears directly and substantially upon the specific 
matter of whether the appellant should be established as the 
surviving spouse of the veteran for VA benefits purposes, is 
neither cumulative nor redundant, it relates to an 
unestablished fact necessary to substantiate the claim, and 
it raises a reasonable possibility of substantiating the 
claim of whether the appellant should be established as the 
surviving spouse of the veteran for VA benefits purposes.  


CONCLUSION OF LAW

Evidence submitted since the October 1998 administrative 
decision wherein the RO denied the appellant's claim that she 
should be established as the surviving spouse of the veteran 
for VA benefits purposes, is new and material, and the 
appellant's claim is reopened.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5104, 5107, 5108, 7105 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.104(a), 3.156, 3.159, 3.160, 20.1103 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking to be established as the surviving 
spouse of the veteran for VA benefits purposes.  Given that 
she has previously been denied in an unappealed 
administrative decision, she implicitly seeks to reopen the 
claim based upon the submission of the requisite new and 
material evidence.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  Thereafter, the Board will 
analyze the appellant's claim.

Veterans Claims Assistance Act 
VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  It 
appears that the RO has fulfilled the duties outlined in the 
VCAA with respect to the notices to be provided the appellant 
and the efforts to assist her in the development of her 
claim.  Moreover, given the favorable outcome of the claim, 
it would serve no useful purpose to set out the particulars 
of the actions of the RO in that development.  Accordingly, 
the Board will proceed with appellate review.

Analysis

The issues for resolution before the Board is whether new and 
material evidence has been received to reopen the appellant's 
claim that she should be established as the surviving spouse 
of the veteran for VA benefits purposes.  

After a review of the evidence of record, the Board finds 
that new and material evidence has been received to reopen 
the claim and the appellant is entitled to have the claim 
considered de novo.  The case is being remanded to the RO for 
additional development prior to that review.  

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

A determination by the agency of original jurisdiction of 
which the claimant is properly notified is final if an appeal 
is not perfected.  When the Board affirms a determination of 
the agency of original jurisdiction, such determination is 
subsumed by the final appellate decision.  38 U.S.C.A. 
§§ 7104, 7105; 38 C.F.R. §§ 20.1103, 20.1104.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusion based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 2002).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. 
§ 3.105.  38 C.F.R. § 3.104(a).

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  Barnett v. Brown, 83 F. 3d 1380, 
1383 (Fed. Cir. 1996).

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.  

The CAVC has held that the new and material evidence 
necessary to reopen a previously and finally disallowed claim 
must be secured or presented since the time that the claim 
was finally disallowed on any basis, not only since the time 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  

The RO denied the appellant's claim that she should be 
established as the surviving spouse of the veteran for VA 
benefits purposes in an unappealed administrative decision in 
October 1998.  The October 1998 RO decision, the last time 
the claim was finally disallowed on any basis, is final and 
may not be reopened in the absence of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  

Therefore, the appellant's claim may be reopened only if new 
and material evidence has been secured or presented since the 
October 1998 RO action.  See Glynn v. Brown, 6 Vet. App. 523 
(1994).

As defined by regulation, new and material evidence 
previously meant evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

The Board notes, however, that 38 C.F.R. § 3.156(a) has been 
amended and the amendment does apply in this case, as it 
applies to claims to reopen filed on or after August 29, 
2001.  See 66 Fed. Reg. 45620 (2001).  The appellant's claim 
to reopen was filed in May 2002.  

As amended, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2005).

The credibility of the evidence is presumed for the purpose 
of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  

Whether new and material evidence is submitted is also a 
jurisdictional test - if such evidence is not submitted, then 
the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  This analysis formerly 
required three steps.  VA had to (1) determine whether the 
appellant presented new and material evidence, thereby 
reopening a finally denied claim; (2) if reopened, determine 
whether the reopened claim was well grounded; and (3) only 
then evaluate the merits of the claim after complying with 
all duty-to-assist obligations.  Elkins v. West, 12 Vet. App. 
209, 214 (1999).  

The passage of the VCAA did not alter the jurisdictional 
requirement for submitting new and material evidence.  VCAA, 
Pub. L. 106-475, § 3(f), 114 Stat. 2096, 2097-98 (2000).  

Therefore, the former three-step analysis now requires just 
two:  a determination of whether the claim should be reopened 
and, if so, an adjudication on the merits after compliance 
with the duty to assist.

Having carefully reviewed the evidence of record as to the 
appellant's claim that she should be established as the 
surviving spouse of the veteran for VA benefits purposes in 
light of the applicable law, the Board finds that new and 
material evidence to reopen that claim has been received.  

At the time of the October 1998 denial, the evidence in the 
claims file consisted of documentation that showed that in 
July 1951, the veteran married C.M. and that no divorce was 
ever obtained from this marriage; that the veteran married 
the appellant in June 1954, that the veteran and the 
appellant were separated in 1962; that the veteran married 
the appellee, O.M., in 1962, and the two were separated in 
1964; that the veteran had died in July 1995; and that the 
appellee, O.M. was established as the veteran's surviving 
spouse in a February 1986 rating decision.  


Evidence associated with the claims file subsequent to the 
RO's denial of the claim of entitlement to recognition of the 
appellant as the surviving spouse of the veteran for VA 
benefits purposes, includes the written and oral testimony of 
the appellant during the pursuit of her 2002 claim.  

Significantly, in the course of a March 2004 hearing before 
the RO, the appellant testified that she was married to the 
veteran in 1954 and had no knowledge at the time of any prior 
marriages.  She stated that she then lived with him for 12 
years, having six children.  She testified that in 1966, when 
they stopped living in the same home together, she bought a 
home in Cleveland, and the veteran had one in Mississippi, 
and so she stayed in Cleveland, and he stayed in Mississippi.  
She indicated further, that the veteran lived with her in 
Cleveland "for quite a while" when he had work there.  She 
testified further that after they ceased to cohabit together, 
she always kept in touch with him.  The appellant testified 
that the veteran always treated her like a wife, and she 
always treated him like a husband.  The appellant also stated 
that the veteran always provided for her, and that she had no 
knowledge that he had another wife until just before the 
veteran's funeral.  

Although much of the appellant's testimony at her 2004 
hearing must be considered self-serving, the credibility of 
the evidence is presumed for the purpose of reopening.  
Justus v. Principi, 3 Vet. App. 510 (1992).  

Pertinent VA laws and regulations provide that VA death 
benefits may be paid to a surviving spouse who was married to 
the veteran:  (1) one year or more prior to the veteran's 
death, or (2)  for any period of time if a child was born of 
the marriage, or was born to them before the marriage.  38 
C.F.R. § 3.54 (2005); see 38 U.S.C.A. § 1102 (West 2002).  

Additionally, under 38 U.S.C.A. § 103(a) and 38 C.F.R. § 
3.52, where an attempted marriage of a claimant to the 
veteran was invalid by reason of a legal impediment, the 
marriage will nevertheless be deemed valid if:  (1) the 
marriage occurred 1 year or more before the veteran died (or 
existed for any period of time if a child was born of the 
purported marriage or was born to them before such marriage); 
(2) the claimant entered into the marriage without knowledge 
of the impediment; (3) the claimant cohabited with the 
veteran continuously from the date of marriage to the date of 
his or her death; and (4) no claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits other than accrued monthly benefits covering a 
period prior to the veteran's death.  All of the requirements 
must be met in order to find a deemed valid marriage.  See, 
e.g., Colon v. Brown, 9 Vet. App. 104 (1996) (in cases where 
the veteran was still legally married to another person, if 
the appellant was unaware of the legal impediment, then an 
otherwise invalid common law marriage may be deemed valid).

The requirement that there must be continuous cohabitation 
from the date of the marriage to the date of death of the 
veteran will be considered as having been met when the 
evidence shows that any separation was due to the misconduct 
of, or procured by, the veteran without the fault of the 
surviving spouse.  38 C.F.R. § 3.53(a).  Temporary 
separations which ordinarily occur, including those caused 
for the time being through fault of either party, will not 
break the continuity of the cohabitation.  Id.  

In this case, the testimony of the appellant at her 2004 RO 
hearing, at the very least (again assuming credibility), 
represents the initial evidence in the claims file that the 
appellant had no knowledge that the veteran was married at 
the time of her marriage to him, and that the separation of 
the appellant from the veteran was the fault of the veteran 
and not the fault of the appellant.  

This particular evidence received since the 1998 denial bears 
directly and substantially upon the specific matter under 
consideration - whether the appellant can be established as 
the surviving spouse of the veteran for VA benefits purposes 
- and was not considered by the RO in its October 1998 
decision.  The evidence added to the record subsequent to the 
October 1998 unappealed denial provides additional 
information and details that raises a reasonable possibility 
of substantiating the claim of entitlement to recognition of 
the appellant as the surviving spouse of the veteran.  
38 C.F.R. § 3.156(a).  The new evidence, when viewed with the 
old evidence, raises the possibility that the appellant was 
his surviving spouse.  

In summary, the evidence received subsequent to the October 
1998 RO decision and notification is new and material as to 
the issue of entitlement to recognition of the appellant as 
the surviving spouse of the veteran, and serves to reopen the 
appellant's claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156, 3.159, 3.304 (2005).


ORDER

Having received new and material evidence to reopen a 
previously denied claim of whether the appellant is the 
surviving spouse of the veteran for VA benefits purposes, the 
appeal is granted to this extent only.


REMAND

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).

The Board notes that there are both procedural and 
substantive deficiencies in the record that need to be 
addressed.  Procedurally, it is noted that this is a 
contested claim, since allowance of the appellant's appeal 
could result in a loss of benefits to O.M., the appellee, 
whom the RO has previously recognized as the veteran's 
surviving spouse.  As a simultaneously contested claim, 
special procedural regulations are applicable.  See 38 
U.S.C.A. § 7105A (West 2002); 38 C.F.R. § 19.100, 19.101, 
19.102, 20.713(a) (2005); see also M21-1, Part IV, Chapter 5.

Under applicable criteria, all interested parties will be 
specifically notified of the action taken by the agency of 
original jurisdiction in a simultaneously contested claim and 
of the right and time limit for initiating an appeal, as well 
as hearing and representation rights.  38 C.F.R. § 19.100.  
Upon the filing of a notice of disagreement in a 
simultaneously contested claim, all interested parties will 
be furnished with a copy of the statement of the case (SOC). 
38 C.F.R. § 19.101.  When a substantive appeal is filed in a 
simultaneously contested claim, the content of the 
substantive appeal will be furnished to the other contesting 
parties to the extent that it contains information that could 
directly affect the payment or potential payment of the 
benefit that is the subject of the contested claim.  38 
C.F.R. § 19.102.

Further, if a hearing is scheduled for any party to a 
simultaneously contested claim, the other contesting claimant 
and their representative, if any, will be allowed to present 
opening testimony and argument; the appellant will then be 
allowed an opportunity to present testimony and argument in 
rebuttal.  38 C.F.R. § 20.713(a).  

In reviewing the claims file, it is found that VA has not 
fully fulfilled its obligations under the procedures relating 
to contested claims.  While it is noted that the appellee, 
O.M., was provided with a copy of a May 2004 VCAA development 
letter, and a copy of the June 2004 statement of the case, 
there is no evidence that she or her representative were 
provided a copy of the appellant's June 2004 substantive 
appeal, notice of the March 2004 hearing before the RO, or 
notice of the October 2005 video conference Board hearing 
which is required under the legal provisions governing 
simultaneously contested claims.

On remand, VA must provide the appellee and her 
representative with the content of the appellant's 
substantive appeal, and afford the appellee an opportunity to 
offer testimony and argument in response to the appellant's 
March 2004 hearing before the RO, and the October 2005 video 
conference hearing before the Board.

Substantively, a brief overview of the known facts and the 
applicable law of this case may be helpful to its 
understanding.  

In July 1951, the veteran married C.M. in the state of 
Mississippi.  No divorce was ever obtained from this 
marriage.  

In June 1954, the veteran married the appellant in the state 
of Mississippi.  

In 1962, the veteran and the appellant were separated.  

In May 1962, the veteran married the appellee, O.M., in the 
state of Mississippi.  In 1964, the veteran and O.M. 
separated.  

In 1986, the veteran applied for and was awarded pension 
benefits.  In the application, the veteran indicated that his 
marital status was that he was separated from his spouse, and 
that he had been married four times.  On the several improved 
pension eligibility forms filed by the veteran between 1986 
and 1994, he indicated that he was married, but was not 
living with his spouse.  

In July 1993, the appellant, who was living in Cleveland, 
applied for an apportionment of the veteran's pension 
benefits.  In her application, the appellant stated that she 
was separated from the veteran in 1962, and had no contact 
with him since that time.  She stated that he was "very wild 
and was running around with other women," and that he had 
left her at the time along with four children.  She indicated 
that he had not provided any support since then.  

In response to the appellant's application for apportionment, 
the veteran provided a statement to the effect that the 
appellant was not entitled to benefits because when he had 
married the appellant he had had never obtained a divorce 
from C.M. and was therefore never legally married to the 
appellant.  

In April 1994, the appellant's claim for an apportionment was 
denied on the basis that her marriage to the veteran was not 
a valid marriage since he had never obtained a divorce from 
C.M.

In August 1994, the veteran applied to establish P.L. as his 
dependent daughter.  In the course of the development of that 
claim, the veteran stated that he took P.L.'s mother into his 
home one year before P.L.'s birth and that he was the father 
of P.L. who was 11 years old and had been living with him 
since her birth.  

In July 1995, the veteran died.  There are of record two 
separate versions of the veteran's Certificate of Death.  On 
the certificate that came from the VA Medical Center where 
the veteran died, the veteran was listed as married, and O.M. 
was listed as his surviving spouse.  O.M. was also listed as 
the informant of the information on the certificate.  In the 
Certificate obtained from the County and State Health 
Departments, the veteran was listed as married, and C.M. was 
listed as his surviving spouse.  C.M. was also listed as the 
informant of the information on the certificate.  

In August 1995, the appellee, O.M., filed a claim for widow's 
death pension benefits.  She indicated in her claim, that she 
married the veteran in 1962, when she was 16 years old.  She 
stated that she was unaware that he had been married to 
another at the time.  She stated further that she could not 
live with him and she left him in 1964.  She stated that they 
did not discuss getting back together, and he gave her no 
support for her child.  

In October 1995, C.M. filed a claim for VA burial benefits, 
declaring herself on the application to be the veteran's 
wife.  In November 1995, burial benefits were authorized 
based upon C.M.'s claim.   

In November 1995, during the course of the development of 
O.M.'s claim, C.M. was provided an opportunity to submit a 
claim as the surviving spouse of the veteran prior to a 
decision on O.M.'s claim.  In response to that request, C.M. 
stated that she had married the veteran in 1951, and 
separated from him in 1955, but had never gotten a divorce.  
She noted that he had gotten married to another in 1954.  She 
noted that she was listed as his wife on the Death 
Certificate, and was called to arrange the veteran's funeral.  
She was asked by the RO for follow-up information, but did 
not respond.  

In February 1996, the RO issued an administrative decision in 
which it was determined that the marriage of the veteran to 
the appellee, O.M., in 1962 was deemed valid.  She was 
awarded VA death pension benefits on that basis.  

In November 1996, C.M. filed a claim to establish herself as 
the surviving spouse of the veteran for death pension 
benefits purposes.  C.M. died in January 1997 prior to the 
disposition of her claim.  

In May 1998, the appellant filed a statement that was deemed 
to have been a claim to establish herself as the surviving 
spouse of the veteran for death pension purposes.  That claim 
was denied in October 1998.  It was noted in the denial that 
the appellee, O.M., had been established as the veteran's 
"legal wife" in February 1996.

In May 2002, the appellant filed a second claim to establish 
herself as the surviving spouse of the veteran for death 
pension purposes.  In the development of the appellant's 
claim, considerable efforts were made to determine whether 
the veteran had been divorced from C.M. prior to his marriage 
to the appellant.  No such records were found.  

In March 2004, the appellant appeared before a hearing 
officer at the Cleveland, Ohio, RO.  In the course of the 
hearing, the appellant testified that she was married to the 
veteran in 1954 and had no knowledge at the time of any prior 
marriages.  She stated that she then lived with him for 12 
years, having six children.  She testified that in 1966, when 
they stopped living in the same home together, she bought a 
home in Cleveland, and the veteran had one in Mississippi, 
and so she stayed in Cleveland, and he stayed in Mississippi.  
She stated further, that the veteran lived with her in 
Cleveland "for quite a while" when he had work there.  She 
testified further that after they ceased to cohabit together, 
she always kept in touch with him.  The appellant testified 
that the veteran always treated her like a wife, and she 
always treated him like a husband.  The appellant also stated 
that the veteran always provided for her, and that she had no 
knowledge that he had another wife until just before the 
veteran's funeral.  

Pertinent VA laws and regulations provide that VA death 
benefits may be paid to a surviving spouse who was married to 
the veteran:  (1) one year or more prior to the veteran's 
death, or (2)  for any period of time if a child was born of 
the marriage, or was born to them before the marriage.  38 
C.F.R. § 3.54 (2005); see 38 U.S.C.A. § 1102 (West 2002).  
Spouse means a person of the opposite sex who is a wife or 
husband and the term surviving spouse means a person of the 
opposite sex who is a widow or widower provided the marriage 
meets the requirements of 38 C.F.R. § 3.1(j).  38 C.F.R. § 
3.50.  A marriage "means a marriage valid under the law of 
the place where the parties resided at the time of the 
marriage, or the law of the place where the parties resided 
when the rights to benefits accrued."  38 C.F.R. § 3.1(j); 
see 38 U.S.C.A. § 103(c).

Additionally, under 38 U.S.C.A. § 103(a) and 38 C.F.R. § 
3.52, where an attempted marriage of a claimant to the 
veteran was invalid by reason of a legal impediment, the 
marriage will nevertheless be deemed valid if:  (1) the 
marriage occurred 1 year or more before the veteran died (or 
existed for any period of time if a child was born of the 
purported marriage or was born to them before such marriage); 
(2) the claimant entered into the marriage without knowledge 
of the impediment; (3) the claimant cohabited with the 
veteran continuously from the date of marriage to the date of 
his or her death; and (4) no claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits other than accrued monthly benefits covering a 
period prior to the veteran's death.  All of the requirements 
must be met in order to find a deemed valid marriage.  See, 
e.g., Colon v. Brown, 9 Vet. App. 104 (1996) (in cases where 
the veteran was still legally married to another person, if 
the appellant was unaware of the legal impediment, then an 
otherwise invalid common law marriage may be deemed valid).

The requirement that there must be continuous cohabitation 
from the date of the marriage to the date of death of the 
veteran will be considered as having been met when the 
evidence shows that any separation was due to the misconduct 
of, or procured by, the veteran without the fault of the 
surviving spouse.  38 C.F.R. § 3.53(a).  Temporary 
separations which ordinarily occur, including those caused 
for the time being through fault of either party, will not 
break the continuity of the cohabitation.  Id.  

Furthermore, the statement of the surviving spouse as to the 
reason for the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for purposes of convenience, health, business, or 
any other reason which did not show an intent on the part of 
the surviving spouse to desert the veteran, the continuity of 
the cohabitation will not be considered as having been 
broken.  State laws will not control in determining questions 
of desertion; however, due weight will be given to findings 
of fact in court decisions made during the life of the 
veteran on issues subsequently involved in the application of 
this section.  38 C.F.R. § 3.53(b).

In addition, the United States Court of Appeals for Veterans 
Claims ("the Court") has held that 38 U.S.C.A. § 101(3) and 
38 C.F.R. § 3.50(b)(1) have set forth a two-part test to 
determine whether a spouse can be deemed to have continuously 
cohabited with a veteran even if a separation has occurred.  
Gregory v. Brown, 5 Vet. App. 108 (1993).  First, the spouse 
must be free of fault in the initial separation.  Second, the 
separation must have been procured by the veteran or due to 
his misconduct.  The Court found that the "without fault" 
requirement of the law was not a continuing one.  Rather, the 
finding of fault or without fault is to be determined on the 
basis of an analysis of the conduct at the time of 
separation.  See 38 C.F.R. § 3.53(a).

The appellant seeks to establish herself as the surviving 
spouse for purposes of receiving VA death benefits.  Upon 
application of the pertinent law to the foregoing facts, this 
case turns upon the general question of whether the 
appellant's marriage to the veteran may be "deemed valid" 
under the provisions of 38 C.F.R. § 3.52 and the more 
specific underlying question of whether, despite their 
separation, the veteran and the appellant can be considered 
to have met the requirements of continuous cohabitation under 
the provisions of 38 C.F.R. § 3.53(a).  

The answer to this underlying question must be determined 
based upon an analysis of the conduct of the parties at the 
time of separation of the appellant from the veteran.  
Essentially, in order to be successful in her claim, the 
appellant must have been free from fault in that initial 
separation, and the separation must have been procured by the 
veteran or due to his misconduct.  

The appellant has recently testified at her hearing in 2004, 
that at the time of their initial separation in 1966, she had 
purchased a home in Cleveland, Ohio, while the veteran stayed 
at his home in Mississippi.  She testified further that after 
they ceased to cohabit together, she always kept in touch 
with him, that the veteran always provided for her, and that 
he always treated her like his wife.  In her 1993 claim for 
an apportionment, however, the appellant had written that she 
had no contact with the veteran after their separation in 
1962, that he had not provided her any support since then, 
and that he was a philanderer and womanizer.  

Given the foregoing record, additional evidence must be 
obtained pertaining to the facts surrounding the initial 
separation of the veteran from the appellant in order for the 
Board to make a fully informed decision.  In that regard, it 
would be helpful for the Board to obtain evidence surrounding 
the appellant's purchase of her home in Cleveland in the 
1960's, including a copy of the Deed and any documentation of 
how that purchase may have been financed.  It would also be 
helpful to obtain statements from any disinterested witnesses 
as to the reasons for the separation of the veteran from the 
appellant.  

Under the circumstances of this case, the Board concludes 
that additional development is required prior to appellate 
review.  Accordingly, further appellate consideration will be 
deferred and the case is REMANDED for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC should request that the 
appellant provide any additional evidence 
that she may have available pertaining to 
the facts surrounding her initial 
separation from the veteran in the 
1960's.  The appellant should be 
specifically asked to provide any 
documentary evidence of the appellant's 
purchase of her home in Cleveland in the 
1960's.  At the very least, the appellant 
should provide a copy of the Deed used in 
the purchase of the property and any 
documentation of how that purchase may 
have been financed.  It would also be 
helpful to obtain statements from any 
disinterested witnesses as to the reasons 
for the separation of the veteran from 
the appellant.  The VBA AMC should inform 
the appellant of the importance of this 
information in the consideration of this 
claim.

3.  The VBA AMC should notify the 
appellee, O.M., that this is a contested 
claim, and that an allowance of the 
appellant's appeal could result in a loss 
of benefits to O.M., the appellee, whom 
the RO has heretofore recognized as the 
veteran's surviving spouse.  The VBA AMC 
should also furnish the appellee, O.M., 
and her representative with a copy of the 
appellant's substantive appeal, and 
afford the appellee an opportunity to 
offer testimony and argument in response 
to the appellant's March 2004 hearing 
before the RO, and October 2005 video 
conference hearing before the Board, as 
provided by 38 U.S.C.A. § 7105A(b) (West 
2002).

4.  After completion of the above, the 
case should be readjudicated by the VBA 
AMC and a supplemental statement of the 
case should be issued to the appellee and 
the appellant, and their representatives 
as indicated.  The case should then be 
returned to the Board for further 
appellate review, if in order as 
indicated.  

The purpose of this decision is to comply with statutory and 
due process requirements and to develop additional evidence.  
The Board intimates no opinion, either legal or factual, as 
to any final outcome in this case by the action taken above.  


_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


